Exhibit 10.38

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

LUNA INNOVATIONS INCORPORATED

SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

FISCAL YEAR 2011

Objective:

Every member of the Senior Management team shares in Luna’s vision to bring
together the best ideas and people, to be a leading technology development and
commercialization company. Through collaboration and hard work, the Senior
Management Team ensures Luna Innovations continues its forward progress to the
next level. Every member plays a significant part in Luna’s on-going
technological advances and financial success. In recognition of the impact the
Senior Management team has on the achievement of the fiscal year business plan,
the Board of Directors has approved the Senior Management Incentive Compensation
Plan for 2011.

Eligible Participants:

CEO, Chief Financial Officer, Chief Commercialization Officer, Chief Technology
Officer, [* * *]. Others as may be added from time to time with prior approval
of the CEO or Compensation Committee, as appropriate. The initial participants
and their respective target percentage award are listed on Attachment A.

Metrics and Awards:

The 2011 plan is structured as a percentage of each participant’s annual salary
on December 31, 2011, and is triggered only if the company has a net loss to
common shareholders better than [* * *] for the year. After the trigger is
achieved, a bonus award is determined for each target if at least the identified
minimum value of the performance metric is achieved. The award is calculated
based on the participant’s overall target with component weights, which may vary
by participant, as indicated on Attachment B. For performance values falling
between the minimum and target values or between the target and maximum values,
award amounts will be interpolated pro-rata.

Payment:

Bonus awards under this plan will be paid annually following the completion of
the independent audit of the company’s financial statements. Payment of amounts
earned may be made in cash or in common stock of the Company, as follows.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

If the company’s cash balance at the end of 2011 exceeds [* * *], then the
bonuses earned are payable in cash. Plan participants may elect to receive all
or a portion of their award in common stock in lieu of cash at a ratio approved
by the Compensation Committee.

If the company’s cash balance at the end of 2011 is less than [* * *], then the
Company may elect to pay up to 50% of the award in Luna Innovations common
stock, subject to final approval of the Compensation Committee. If some of the
amount is to be paid in stock, the number of restricted shares to be received in
lieu of cash will be the quotient of (a) the amount of cash bonus foregone by
the participant divided by (b) the closing price of the Company’s common stock
as reported by the NASDAQ Global Market (or other principal exchange for the
Company’s common stock) on the first trading day of the trading window (as
defined in the Company’s Insider Trading Compliance Policy) open as of or
opening following the date on which the Compensation Committee approves the
final calculation and determination of bonus payments to be disbursed to each
participant under this plan.

The Company and its Board of Directors shall use commercially reasonable efforts
to provide that any payment to be made pursuant to this 2011 plan shall be
disbursed within two-and-one-half months following December 31, 2011 but in any
event shall be disbursed by June 30, 2012.

Approvals:

 

/s/ Dale E. Messick

Interim President and Chief Operating Officer

/s/ Warner N. Dalhouse

Chairman, Compensation Committee

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

Attachment A

Luna Innovations

Initial Participants in 2011 Senior Mgmt Incentive Comp

 

     Current
Salary*     Target as %
of Salary  

CEO

     TBD        50 % 

Dale Messick

   $ 205,000        50 % 

Scott Graeff

   $ 197,000        50 % 

Mark Froggatt

   $ 197,000        50 % 

[* * *]

     [* * *]        [* * *]   

[* * *]

     [* * *]        [* * *]   

[* * *]

     [* * *]        [* * *]   

 

* Salary in effect upon adoption of plan. Does not take into account any changes
in salary that may be approved during 2011.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

Attachment B

 

     Component
Weight     Threshold      [* * *]%
Min      100%
Target      [* * *]%
Max  

Components:

             

Net Loss

     [* * *]        [* * *]         [* * *]         [* * *]         [* * *]   

Adjusted EBITDA

     [* * *]           [* * *]         [* * *]         [* * *]   

Net Cash Flow, excluding debt or equity financing transactions

     [* * *]           [* * *]         [* * *]         [* * *]   

Total Revenue

     [* * *]           [* * *]         [* * *]         [* * *]   

TDD Revenue

     [* * *]           [* * *]         [* * *]         [* * *]   

SCC Revenue

     [* * *]           [* * *]         [* * *]         [* * *]   

Product & License Revenue

     [* * *]           [* * *]         [* * *]         [* * *]   

Employee Voluntary Turnover

     [* * *]           [* * *]         [* * *]         [* * *]   

Individual Qualitative Objectives

     [* * *]                                        100.0 %                     
          

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.